Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 10-11, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwabara (US 2008/0224968).
Regarding claim 1, Kashiwabara teaches a display panel (Fig. 1-12, [0029-0133]) having a plurality of pixel units (the pixel groups each corresponding to pixels R/G/B/Db in Fig. 1-2, [0031]), each pixel unit (each pixel group including four pixels R/G/B/Db in Fig. 1-2, [0031]) including a first blue sub-pixel (the Db pixel in Fig. 1-2, [0031]) and a second blue sub-pixel (the B pixel in Fig. 1-2, [0031]); the display panel (Fig. 1-12, [0029-0133]) comprising a color filter substrate (the substrate corresponding to 30 in Fig. 2, [0040]) including a plurality of filter groups (33 in Fig. 2, [0040-0041]), wherein each filter group (33 in Fig. 2, [0040-0041]) is disposed in a corresponding pixel unit (the pixel groups each corresponding to pixels R/G/B/Db in Fig. 1-2, [0031]), and the filter group (33 in Fig. 2, [0040-0041]) includes: 
a first blue filter (33(Db) in Fig. 2, [0041]) disposed in a first blue sub-pixel (the Db pixel in Fig. 1-2, [0031]) of the corresponding pixel unit (each pixel group including four pixels R/G/B/Db in Fig. 1-2, [0031]), the first blue filter (33(Db) in Fig. 2, [0041]) being configured to transmit a first waveband light (the DB light, Fig. 11-12, [0025-0026, 0123-0125]); and 
a second blue filter (33(b) in Fig. 2, [0041]) disposed in a second blue sub-pixel (the B pixel in Fig. 1-2, [0031]) of the corresponding pixel unit (each pixel group including four pixels R/G/B/Db in Fig. 1-2, [0031]), the second blue filter (33(b) in Fig. 2, [0041]) being configured to transmit a second waveband light (the B/blue light, Fig. 11-12, [0025-0026, 0123-0125]), wherein 
a wavelength (the wavelength W1 in Picture 1) corresponding to a first peak (the peak of h(Db) in Picture 1) of the first waveband light (Fig. 11-12, [0025-0026, [0123-0125]) is less than (Picture 1) a wavelength (the wavelength W2 in Picture 1) corresponding to a second peak (the peak of h(b) in Picture 1) of the second waveband light (Fig. 11-12, [0025-0026, [0123-0125]), and an intensity (I1 or I3 in Picture 1) of the first waveband light (Fig. 11-12, [0025-0026, [0123-0125]) emitted from the first blue sub-pixel (the Db pixel in Fig. 1-2, [0031]) is less than (Picture 1, Fig. 12, [0026, [0125])) an intensity (I2 or I4 in Picture 1) of the second waveband light (Fig. 11-12, [0025-0026, [0123-0125]) emitted from the second blue sub-pixel (the B pixel in Fig. 1-2, [0031]).

    PNG
    media_image1.png
    702
    859
    media_image1.png
    Greyscale

Picture 1, from Fig. 12, 4A and 4B of Kashiwabara (US 2008/0224968)

Regarding claims 2, 6-7, 10-11, 14-15 and 17, Kashiwabara also teaches the following elements:
(Claim 2) a first light transmittance (Fig. 11, [0025, [0123-0124]) of the first blue filter (33(Db) in Fig. 2, [0041]) for the first waveband light (Fig. 11-12, [0025-0026, [0123-0125]) is less than (Fig. 11) a second light transmittance (Fig. 11, [0025, [0123-0124]) of the second blue filter (33(b) in Fig. 2, [0041]) for the second waveband light (Fig. 11-12, [0025-0026, [0123-0125]). 
(Claim 6) the first blue sub-pixel (the Db pixel in Fig. 1-2, [0031]) and the second blue sub-pixel (the B pixel in Fig. 1-2, [0031]) are configured such that ([0086], when the display device 1 is displaying in which the colors/images can be represented by the red light h(R), the green light h(G), and the blue light h(B), only three pixels that offer these light beams are driven without using the dark blue light h(Db)), when an image pixel corresponding to the pixel unit is displayed ([0086]), a driving voltage of the first blue sub-pixel (the Db pixel in Fig. 1-2, [0031]) is less than ([0086]) a driving voltage of the second blue sub-pixel (the B pixel in Fig. 1-2, [0031]).
(Claim 7) a sum (Fig. 12) of the intensity of the transmitted first waveband light (the intensity of the DB light in Fig. 12, [0025-0026, 0123-0125]) and the intensity of the transmitted second waveband light (the intensity of the b/blue light in Fig. 12, [0025-0026, 0123-0125]) is substantially equal to a target light intensity (Fig. 12, the sum of the intensity of the DB light and the intensity of the b/blue in Fig. 12 is a fixed/target number as shown in Fig. 12), and the target light intensity (Fig. 12, the sum of the intensity of the DB light and the intensity of the b/blue in Fig. 12 is a fixed/target number as shown in Fig. 12) is a light intensity corresponding to (examiner notes: “corresponding to” is not interpreted as “equal to”) a blue component value required by the pixel unit for displaying a corresponding image pixel ([0084-0086], an inherent blue component value when displaying a corresponding image pixel).
(Claim 10) the first blue sub-pixel and the second blue sub-pixel are adjacent (Fig. 1-2); the pixel unit further includes a red sub-pixel (the R pixel in Fig. 1-2, [0031]) and a green sub-pixel (the G pixel in Fig. 1-2, [0031]); and the filter group further includes a red filter (33(r) in Fig. 2, [0041]) disposed in the red sub-pixel (Fig. 1-2), and a green filter (33(g) in Fig. 2, [0041]) disposed in the green sub-pixel (Fig. 1-2), wherein the red filter (33(r) in Fig. 2, [0041]), the green filter (33(g) in Fig. 2, [0041]), the first blue filter (33(Db) in Fig. 2, [0041]), and the second blue filter (33(g) in Fig. 2, [0041]) are arranged in a first direction (Fig. 1-2), and the first direction is a row direction or a column direction of an array of the plurality of pixel units (Fig. 1-2).
(Claim 11) a ratio (the ratio of I3:I4 in Picture 1) of the intensity of the transmitted first waveband light (I3 in Picture 1) to the intensity of the transmitted second waveband light (I4 in Picture 1) is in a range of 0.42 to 0.75 (the ratio of I3:I4 in Picture 1 is equal to 4:6=0.667).
(Claim 14) the pixel unit (each pixel group including four pixels R/G/B/Db in Fig. 1-2, [0031]) further includes: a red sub-pixel (the R pixel in Fig. 1-2, [0031]); and a green sub-pixel (the G pixel in Fig. 1-2, [0031]); the filter group  (33 in Fig. 2, [0040-0041]) further includes: a red filter (33(r) in Fig. 2, [0041]) disposed in the red sub-pixel (the R pixel in Fig. 1-2, [0031]); and a green filter (33(g) in Fig. 2, [0041]) disposed in the green sub-pixel (the G pixel in Fig. 1-2, [0031]); and the color filter substrate (the substrate corresponding to 30 in Fig. 2, [0040]) further includes: a black matrix layer (35 in Fig. 2, Fig. 1, [0082, 0089]), including a plurality of openings (Fig. 2, Fig. 1, [0082, 0089]), wherein the red filter, the green filter, the first blue filter and the second blue filter (Fig. 2, Fig. 1, [0082, 0089]) are each disposed in a respective opening (Fig. 2, Fig. 1, [0082, 0089]). 
(Claim 15) A display apparatus (Fig. 6-10, [0029-0133]), comprising the display panel (Fig. 1-12, [0029-0133]).
(Claim 17) An electronic device (Fig. 6-10, [0029-0133]), comprising the display apparatus (Fig. 1-12, [0029-0133]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara as applied to claim 1 above, and in view of Chan (CN 107505760A).
Regarding claim 3, Kashiwabara already teaches that each filter group (33 in Fig. 2, [0040-0041]) includes the first blue filter (33(Db) in Fig. 2, [0041]), the second blue filter (33(b) in Fig. 2, [0041]), a green filter (33(g) in Fig. 2) and a red filter (33(r) in Fig. 2). Kashiwabara does not teach that a thickness of the first blue filter is greater than a thickness of the second blue filter.
Chan teaches that (Fig. 1-2, Pages 4-5 of CN107505760A) each filter (22/23/24 in Fig. 1) in each filter group (Fig. 1-2) has a first thickness (d2 in Fig. 1-2) greater than a second thickness (d1 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chan for the system of Kashiwabara such that in the system of Kashiwabara, each filter in each filter group of the system of Kashiwabara has a first thickness greater than a second thickness, therefore, the first thickness of the first blue filter is greater than the second thickness of the second blue filter. The motivation is to solve the problem of wide viewing angle when grey scale white or color shift (Chan, Page 2, Paragraph 2-4).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara.
Regarding claim 4, Kashiwabara already teaches the display panel as cited in claim 2, Kashiwabara also teaches that a color filter density of the first blue filter (33(Db) in Fig. 2, [0077]) is different from ([0077]) a color filter density of the second blue filter (33(b) in Fig. 2, [0077]). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kashiwabara for the system of Kashiwabara to recognize and try that in the system of Kashiwabara, a ratio of constituents of the first blue filter is different from a ratio of constituents of the second blue filter. The motivation is to achieve reduced power consumption and extended lifetime in addition to enhanced color reproducibility (Kashiwabara, [0010]).
Regarding claim 5, Kashiwabara already teaches the display panel as cited in claim 2, Kashiwabara also teaches that the first light transmittance is about 0.7 (Fig. 11, [0123]), and the second light transmittance is in the range of about 0.9 to about 0.95 (Fig. 11, [0123]). Therefore, a ratio of the first light transmittance to the second light transmittance is in a range of about 0.737 (Fig. 11, [0123], 0.7/0.95=0.737) to about 0.778 (Fig. 11, [0123], 0.7/0.9=0.778). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 0.42 to 0.75 overlaps with or similar to the range disclosed by the prior art (MPEP 2144. 05 I.)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kashiwabara for the system of Kashiwabara to recognize and try that in the system of Kashiwabara, a ratio of the first light transmittance to the second light transmittance is in a range of 0.42 to 0.75. The motivation is to achieve reduced power consumption and extended lifetime in addition to enhanced color reproducibility (Kashiwabara, [0010]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara as applied to claim 1 above, and in view of Sakaigawa (US 2016/0091642).
Regarding claims 8-9, Kashiwabara teaches that the pixel unit (the pixel groups each corresponding to pixels R/G/B/Db in Fig. 1-2, [0031]) further includes: a red sub-pixel (the r/red pixel in Fig. 1-2, [0031]); and a green sub-pixel (the g/green pixel in Fig. 1-2, [0031]); the filter group (33 in Fig. 2, [0040-0041]) further includes: a red filter (33(r) in Fig. 2, [0040-0041]) disposed in the red sub-pixel (Fig. 2, [0040-0041]); and a green filter (33(g) in Fig. 2, [0040-0041]) disposed in the green sub-pixel (Fig. 2, [0040-0041]). Kashiwabara does not teach that an area of the red filter, an area of the green filter, and a sum of areas of the first blue filter and the second blue filter are substantially equal, and the areas of the first blue filter and the second blue filter are substantially equal.
Sakaigawa teaches that (Fig. 8-11, [0084-0092]) an area (the area of two R within pixel group G in Picture 2) of the red filter (the red filter in Fig 8-9 and 11, [0086]), an area (the area of two G within pixel group G in Picture 2) of the green filter (the green filter in Fig 8-9 and 11, [0086]), and a sum of areas of the first blue filter and the second blue filter (the area of two B1 and B2 within pixel group G in Picture 2) are substantially equal (Picture 2), and the areas of the first blue filter (the area of B1 within pixel group G in Picture 2) and the second blue filter (the area of B2 within pixel group G in Picture 2) are substantially equal (Fig. 9, Picture 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Sakaigawa for the system of Kashiwabara such that in the system of Kashiwabara, an area of the red filter, an area of the green filter, and a sum of areas of the first blue filter and the second blue filter are substantially equal, and the areas of the first blue filter and the second blue filter are substantially equal. The motivation is to prevent light having a peak at the wavelength of about 460 nm from being emitted and exerting an adverse effect upon cells of human eyes (Sakaigawa, [0023]).

    PNG
    media_image2.png
    323
    469
    media_image2.png
    Greyscale

Picture 2, from Fig. 9 and 11 of Sakaigawa (US 2016/0091642)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara as applied to claim 1 above, and in view of So (US 2012/0256938).
Regarding claim 12, Kashiwabara teaches that the first waveband light is of a deep blue light (the DB light, Fig. 11-12, [0025-0026, 0123-0125]) and the second waveband light is of a blue light (the B pixel in Fig. 1-2, [0031]). Kashiwabara does not teach that the first waveband light is of wavelengths greater than 400 nm and less than 455 nm; and the second waveband light is of wavelengths greater than or equal to 455 nm, and less than 500 nm.
So teaches that (Fig. 5-6, [0016, 0066-0068]) a first waveband light is a deep blue light of wavelengths greater than 400 nm and less than 465 nm (Fig. 5-6, [0016, 0066-0068]); and a second waveband light is a blue light of wavelengths greater than or equal to 465 nm, and less than 500 nm (Fig. 5-6, [0016, 0066-0068]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of greater than 400 nm and less than 455 nm, and greater than or equal to 455 nm, and less than 500 nm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by So for the system of Kashiwabara to recognize and try that in the system of Kashiwabara, the first waveband light is of wavelengths greater than 400 nm and less than 455 nm; and the second waveband light is of wavelengths greater than or equal to 455 nm, and less than 500 nm. The motivation is that the color gamut of the display can be improved (So, [0019]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara as applied to claim 15 above, and in view of Murai (US 2007/0064422) and Zhang (US 2016/0040854).
Regarding claim 16, Kashiwabara teaches that the display panel  (Fig. 1-12, [0029-0133]) further includes an array substrate (Fig. 2) disposed on a side of the color filter substrate (the substrate corresponding to 30 in Fig. 2, [0040]); a plurality of light-emitting units (the units corresponding to 22 in Fig. 2, [0038, 0051-0053]), and each light-emitting unit (the units corresponding to 22 in Fig. 2, [0038, 0051-0053]) includes: a first light-emitting unit (Fig. 2, [0051-0053]) configured to emit the first waveband light (the DB light, Fig. 11-12, [0025-0026, [0123-0125]); and a second light-emitting unit (Fig. 2, [0051-0053]) configured to emit the second waveband light (the B/blue light, Fig. 11-12, [0025-0026, [0123-0125]).
Kashiwabara does not teach that the display apparatus further comprises: a backlight module, disposed on a side of the array substrate away from the color filter substrate, wherein the backlight module includes a plurality of light-emitting diodes, and each light-emitting diode includes: a first light-emitting chip configured to emit the first waveband light; and a second light-emitting chip configured to emit the second waveband light.
Murai teaches that the display panel (Fig. 1-3B, [0030-0044]) further includes an array substrate (the substrate below 4 in Fig. 2) disposed on a side of the color filter substrate (the substrate above 4 in Fig. 2); the display apparatus (Fig. 1-3B, [0030-0044]) further comprises: a backlight module (10 in Fig. 2), disposed on a side of the array substrate (the substrate below 4 in Fig. 2) away from the color filter substrate (the substrate above 4 in Fig. 2), wherein the backlight module (10 in Fig. 2) includes a plurality of light-emitting diodes (13 in Fig. 2-3B, [0044]).
Zhang teaches that each light-emitting diode (11 in Fig. 2-3, [0082, 0037-0053]) includes: a first light-emitting chip (DB in Fig. 3, [0043]) configured to emit the first waveband light (Fig. 3, [0043]); and a second light-emitting chip (B in Fig. 3, [0043]) configured to emit the second waveband light (Fig. 3, [0043]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Murai and Zhang for the system of Kashiwabara such that in the system of Kashiwabara, the display apparatus further comprises: a backlight module, disposed on a side of the array substrate away from the color filter substrate, wherein the backlight module includes a plurality of light-emitting diodes, and each light-emitting diode includes: a first light-emitting chip configured to emit the first waveband light; and a second light-emitting chip configured to emit the second waveband light.
The motivation is to provide an electro-optical device including a display panel and a illumination device, in which a desired color reproduction region is realized on the display screen and the power consumption is reduced (Murai, [0007]), it helps to prevent the problem of increased etendue and can achieve uniform light mixing (Zhang, [0008]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claim 13.
Regarding claim 13, none of the prior art discloses or suggests a display panel recited in claim 12, wherein “the first blue filter has a maximum light transmittance for light with a wavelength of 445 nm; and the second blue filter has a maximum light transmittance for light with a wavelength of 460 nm”, in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871